Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with
Paul J. Parins on 08 March 2022.

The application has been amended as follows: 

IN THE ABSTRACT:
The abstract has been replaced with the following new abstract:

A slider comprises an air bearing surface having a leading edge at a first end of the air bearing surface; a trailing edge at a second end of the air bearing surface, wherein the first end is opposite to the second end; a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements; and a second region adjacent to the first region and the leading edge.  The air bearing surface has a protective overcoat layer as an outermost layer, wherein the protective overcoat layer extends across the entire air bearing surface.  The air bearing surface comprises a lapped surface and a plurality of milled surfaces, wherein a surface potential difference between the lapped surface and a milled surface is 0 +/- 50 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM).
IN THE CLAIMS:
Claims 1, 3, 5, 6, 15, 20 and 21 have been amended to read as follows:

1)  (Currently Amended)  A slider comprising an air bearing surface having:
a) a leading edge at a first end of the air bearing surface;
b) a trailing edge at a second end of the air bearing surface, wherein the first end is opposite to the second end;
c) a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements; and
d) a second region adjacent to the first region and the leading edge, wherein the air bearing surface has a fluorinated, protective overcoat layer as an outermost layer, wherein the fluorinated, protective overcoat layer extends across the entire air bearing surface, wherein the air bearing surface comprises a lapped surface and a plurality of milled surfaces, wherein a surface potential difference between the lapped surface and a milled surface is 0 +/- 20 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM).

3)  (Currently Amended)  The slider according to claim 1, wherein the milled surface
is 0 +/- 10 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM).

the milled surface
is 0 +/- 2 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM).

6)  (Currently Amended)  The slider according to claim 1, wherein the milled surface
is 0 +/- 1 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM).

15)  (Currently Amended)  A slider comprising an air bearing surface having:
a) a leading edge at a first end of the air bearing surface;
b) a trailing edge at a second end of the air bearing surface, wherein the first end is opposite to the second end;
c) a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements; and
d) a second region adjacent to the first region and the leading edge, wherein the air bearing surface has a protective overcoat layer as an outermost layer, wherein the protective overcoat layer extends across the entire air bearing surface, wherein the air bearing surface comprises a lapped surface and a plurality of milled surfaces, wherein a surface potential difference between the lapped surface and a milled surface is 0 

20)  (Currently Amended)  The slider according to claim 15, wherein the surface potential difference between the lapped surface and [[a]] the milled surface
is 0 +/- 2 milliVolts or less as measured according to Kelvin Probe Force
Microscopy (KPFM).

21)  (Currently Amended)  The slider according to claim 15, wherein the protective overcoat layer is fluorinated.

Drawings
The drawings were received on 04 March 2022.  These drawings are accepted.

Reasons for Allowance
Claims 1, 3 and 5-22 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 3 and 5-14, the prior art of record does not teach nor suggest a “slider comprising an air bearing surface having: a) a leading edge at a first end of the air bearing surface; b) a trailing edge at a second end of the air bearing surface, wherein the first end is opposite to the second end; c) a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements; and d) a second region adjacent to the first region and the leading edge, wherein the air bearing surface has a fluorinated, protective overcoat layer as an outermost layer, wherein the fluorinated, protective overcoat layer extends across the entire air bearing surface, wherein the air bearing surface comprises a lapped surface and a plurality of milled surfaces, wherein the surface potential difference between the lapped surface and a milled surface is 0 +/- 20 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM)” (emphasis added).
With respect to claims 15-22, the prior art of record does not teach nor suggest a “slider comprising an air bearing surface having: a) a leading edge at a first end of the air bearing surface; b) a trailing edge at a second end of the air bearing surface, wherein the first end is opposite to the second end; c) a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements; and wherein the air bearing surface has a protective overcoat layer as an outermost layer, wherein the protective overcoat layer extends across the entire air bearing surface, wherein the air bearing surface comprises a lapped surface and a plurality of milled surfaces, wherein the surface potential difference between the lapped surface and a milled surface is 0 +/- 50 milliVolts or less as measured according to Kelvin Probe Force Microscopy (KPFM)” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688